Title: To George Washington from Benjamin Fishbourn, 25 September 1789
From: Fishbourn, Benjamin
To: Washington, George

 
          New York City Tavern
          May it please your Excellency.Septr 25th 89
          I take my departure for Georgia on Monday next; but previous thereto I beg leave to request the favor of your Excellency to signify to me, your approbation of my having sufficiently done away any prejudices, you may have imbibed in consequence of representations having been made against me in the Senate: this request I hope will not prove unreasonable to your Excellency: and the liberty I hope you’l excuse, as I know you ever bear it in remembrence, to do that Justice to all alike, however unfortunate his present situation or dignified it may be. this is all I can now ask: that when I return to the Arms of my Family and friends, I may have it to say I have the sanction as well as the good wishes of his Excellency the President of the United States: my Mind however tortured at present it may be, will be much releived by your Excellencies answer; and I am bold to think I am not undeserving of it. I am with Sentiments of affection, Your Excellencies Most obdt and very humble servant.
          
            Bn Fishbourn
          
        